Exhibit News Release BOARDWALK ANNOUNCES THIRD QUARTER 2009 RESULTS HOUSTON, October 26, 2009 Boardwalk Pipeline Partners, LP, (NYSE:BWP) announced today its results for the third quarter ended September 30, 2009, which included the following: − Operating revenues of $205.4 million for the quarter and $630.2 million for the nine months ended September 30, 2009, a 7% and 9% increase from $191.6 million and $579.2 million in the comparable 2008 periods; − Net income of $18.8 million for the quarter and $91.1 for the nine months ended September 30, 2009, a 74% and 60% decrease from $73.6 million and $226.4 million in the comparable 2008 periods; and − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $106.9 million for the quarter and $336.9 million for the nine months ended September 30, 2009, an 8% and 7% decrease from $116.1 million and $362.5 million in the comparable 2008 periods. Revenues for the third quarter and nine months ended September 30, 2009, were higher than the comparable 2008 periods, primarily driven by transportation and storage revenues from expansion projects and higher parking and lending revenues.
